Citation Nr: 0822902	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  97-27 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left arm 
disorder.  

2.  Entitlement to service connection for a right leg 
disorder.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for migraines.  

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for defective vision.  

6.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder other than post-traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1952.  

This appeal arises from April 1991 and January 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims folder indicates that additional 
development must be ordered.  First, an August 1984 decision 
of the Social Security Administration (SSA) reveals the 
veteran was awarded Supplemental Income.  The records which 
supported the veteran's claim for SSA benefits have not been 
requested or obtained.  The claim must be remanded to obtain 
the veteran's records from the SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Second, during the pendency of the appeal the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") in Kent v. Nicholson, 20 Vet. App. 1 (2006) held 
that VA must generally inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented to reopen such 
claims, that is to say, that new and material evidence is 
required.  The Court noted that the terms new and material 
have specific, technical meanings that are not commonly known 
to VA claimants, suggesting that VA should define these terms 
in its 38 U.S.C. § 5103(a) notice using the definition of new 
and material evidence provided in section 3.156(a).  
Furthermore, the Court stated that the fulfillment of VA's 
obligation to identify for the claimant what evidence will be 
considered new and material depends on the basis of the 
prior, final denial.  The veteran has not received proper 
notice as prescribed by the Court in Kent.  

In reviewing the evidence the Board noted that the September 
1950 service entrance examination did not find that the 
veteran had any scars.  In October 1951 a reenlistment 
examination also did not reveal any scars.  The Report of 
Medical Examination at separation (which is not dated) noted 
the veteran had a long linear scar on the left arm which was 
well healed and not disqualifying.  Clearly, the veteran 
sustained an injury to the left arm in service which resulted 
in the scar.  The veteran has asserted he has loss of 
sensation in the left arm.  Carpal tunnel syndrome was once 
diagnosed.  In order to determine if the veteran has any 
other current residuals of the laceration in service, a VA 
examination must be conducted.  The purpose of the 
examination is to diagnose any current disorders of the left 
arm and to obtain an opinion as to whether they are related 
to the scar of the left arm sustained in service.  

The regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim if there is competent 
medical evidence of a current diagnosed disability, the 
evidence establishes the veteran suffered an event, disease, 
or symptoms of a disease in service, and there are 
indications the claimed disability may be associated with the 
event or injury in service.  38 C.F.R. § 3.159(c)(4) (2007).  
For that reason the Board is remanding the claim to provide 
the veteran with a VA examination and to obtain a medical 
opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should request the veteran to 
identify all health care providers who 
have treated him in the recent past for 
any of the disorders for which he is 
claiming service connection.  VA should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran which have not been previously 
secured.  

2.  VA should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  The Board notes 
the veteran is receiving SSI benefits 
which are based on his income which 
requires ongoing monitoring, for that 
reason his records are most likely to be 
found at the District SSA Office located 
nearest his home.  

3.  VA should provide the veteran notice 
of the definition of new and material 
evidence applicable to the veteran's 
claims to reopen his claims for service 
connection for a nervous disorder and 
defective vision as ordered by the Court 
in Kent.  The applicable definitions are 
determined by the date the veteran 
submitted his claims to reopen.  In 
addition, the veteran should be informed 
of the basis for the prior final denials 
and told what kinds of evidence are 
needed to reopen his claims.  

4.  The veteran should be afforded a VA 
examination by a surgeon.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The surgeon is asked to 
interview and examine the veteran, and 
review the service medical records, 
specifically the Report of Physical 
Examination for release from active duty 
which described a long linear scar of the 
left arm.  After diagnosing any current 
disorders of the left arm, the surgeon is 
asked to answer the following question 
for each disorder diagnosed:

Is it at least as likely as not (50 
percent probability) any current disorder 
was sustained at the same time as the 
linear scar or is caused by the linear 
scar of the left arm?  

5.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



